Citation Nr: 0909529	
Decision Date: 03/13/09    Archive Date: 03/26/09	

DOCKET NO.  04-35 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from May 1964 to November 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
VARO in Oakland, California, that denied entitlement to the 
benefits sought.  The case was previously before the Board in 
May 2007 at which time it was remanded in pertinent part in 
order to obtain additional evidence.  The requested actions 
have been completed and the case has been returned for 
appellate review.  

For reasons which will be set for in a remand appended to the 
decision below, the case is remanded by way of the Appeals 
Management Center in Washington, D.C.  The veteran will be 
notified if further action is required.  


FINDINGS OF FACT

1.  By rating decision dated in August 1988, service 
connection was denied for right ear hearing loss and pain.  
The veteran was notified of the determination by 
communication dated in September 1988 and of his appellate 
rights.

2.  Received in October 2002 was a claim for service 
connection for disabilities, including hearing loss.  

3.  Evidence received since the August 1988 rating decision 
relates to an unestablished fact, is not cumulative or 
redundant, and raises a reasonable possibility of 
substantiating the claim.  






CONCLUSIONS OF LAW

1.  The RO decision in August 1988 denying service connection 
for right ear hearing loss and pain is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).  

2.  Evidence added to the record since the August 1988 rating 
decision is new and material, and a claim for service 
connection for right ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law prior to the 
pendency of this claim.  VA has issued regulations 
implementing the statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA provisions 
include an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and they redefine the obligations of VA with 
respect to the duty to assist a veteran with his or claim.  

Given the decision to reopen the claim with regard to right 
ear hearing loss, the veteran will not be prejudiced by the 
Board's decision even if the notice in duty to assist 
provisions contained in the law have not been completely 
satisfied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(adequate notice of the VCAA with respect to new and material 
evidence claims should describe what evidence is necessary to 
substantiate the elements required to establish service 
connection that were found insufficient in the previous 
denial action).  





Analysis

Generally, when the claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be reconsidered.  38 U.S.C.A. § 7105.  A claim 
on which there is a final decision, however, may be reopened 
if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in October 2002), and the 
new definition therefore applies.  "New" evidence means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran who has served ninety (90) days or 
more of active service during a period of war or after 
December 31, 1946, certain chronic disabilities such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree of 
10 percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered to be a disability for VA 
compensation purposes for the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz at 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores utilizing the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2008).  

The veteran alleges that he is entitled to service connection 
for hearing loss in both ears.  He claims that he worked as 
an engineman in the engineering department for more than 
18 years of his 23 years of military service.  He states that 
he was exposed to tremendous noise as he steered engines and 
stood watches, after steering watches, performing emergency 
generator watches, staffing helicopter details, being exposed 
to gunfire support, being exposed to "fixed steam whistle 
when it was stuck," and being exposed to other noises while 
on board ship.

In the August 1988 rating decision, evidence for 
consideration included the service treatment records and the 
report of a VA examination accorded the veteran in February 
1988.  The service treatment records refer to several 
occasions when he was seen for complaints regarding the right 
ear.  Following an October 1987 visit, he was given a 
diagnosis of stapedium muscle spasm possibly secondary to 
mild Eustachian tube dysfunction.  Audiometric examinations 
in service all showed normal hearing bilaterally.  At the 
time of examination by VA in February 1988, it was reported 
the veteran "has had a hearing loss, according to the early 
service records and the discharge record, with occasional 
pain in his right ear.  He has only intermittent irregular 
tinnitus."  Audiologic testing accorded the veteran by VA in 
February 1988 revealed that his hearing was bilaterally 
within normal limits.  

Since the claim to reopen service connection was received in 
October 2002, VA medical records have been received and 
additional statements from the veteran have been added to the 
record.  The diagnoses include bilateral hearing loss.  

With the additional evidence showing a current diagnosis of 
bilateral hearing loss and considering the nature of the 
veteran's duties in service, the Board finds that the 
evidence received since the 1988 decision is new and material 
and speaks to the issue of whether the veteran has bilateral 
hearing loss attributable to his active service.  This 
evidence is new, as it was not previously of record, and 
material, as it relates to an established fact necessary to 
substantiate the claim.  To this extent only, the claim is 
reopened and the appeal is granted.  Having reopened the 
claim, the Board finds that further evidentiary development 
is in order.


ORDER

New and material evidence having been submitted, the claim of 
service connection for hearing loss of the right ear is 
reopened.  The appeal is granted to this extent only.


REMAND

While the records show the veteran has been accorded 
audiologic evaluation by VA, he has not been accorded such an 
examination resulting in a medical opinion as to the etiology 
of any current hearing loss.  An examination or opinion is 
necessary if the evidence of record:  (a) Contains competent 
evidence that the veteran has a current disability, or 
persistent recurrent symptoms of disability; and 
(b) establishes that the veteran suffered an event, injury, 
or disease in service; (c) indicates that the claimed 
disability of symptoms may be associated with the established 
event, injury, or disease in service; but (d) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
Court has held that the requirement for evidence that a 
disability "may be associated" with service is a "low 
threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The record includes a diagnosis 
of a condition that may be service connected (hearing loss) 
reports of inservice treatment and evaluation for complaints 
regarding hearing, and statements from the veteran that his 
current hearing loss is related to his more than 20 years of 
active service (which satisfies the low thresholds stated in 
McLendon).  Accordingly, the undersigned believes that a VA 
examination for a medical opinion is necessary.  

Additional review of the evidence of record revealed that 
further due process considerations are required before the 
Board may undertake review of the claims.  With regard to the 
claim to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court essentially stated that VA must notify a claimant 
of the information and evidence that is necessary to reopen a 
claim and of what information and evidence is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  Review of the claims file reveals 
that notice with regard to reopening a claim of entitlement 
to service connection for hearing loss of the right ear is 
incomplete.  In Kent, the Court essentially required VA to 
describe both specifically and affirmatively the kind of 
evidence required to establish entitlement to the benefit 
sought.  A review of the record reveals the veteran has not 
been provided with such information with regard to his 
request to reopen his claim for service connection for right 
ear hearing loss.  

With regard to the claim for service connection for left ear 
hearing loss, the undersigned believes that VA should also 
obtain an examination with an opinion as to the etiology of 
any current left ear hearing loss.  

In view of the foregoing, the case is REMANDED for the 
following actions:  

1.  VA should send to the veteran a VCAA 
notice letter that explains what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156, and specifically 
identify the type of evidence necessary 
to satisfy the element of the underlying 
claim which was found insufficient in the 
previous denial, in accordance with Kent, 
supra.

2.  VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to determine the nature, extent, 
and etiology of any hearing loss 
involving each ear.  The claims folder 
and a copy of this REMAND should be made 
available for review in conjunction with 
the examination.  Any testing deemed 
necessary should be completed.  The 
examiner should provide an opinion as to 
whether it is not likely, at least as 
likely as not, or more than likely that 
any current hearing loss involving either 
or both ears is or are related to the 
veteran's service, or any events therein.  
The reasons and bases for any opinion 
expressed should be set forth in a clear 
and logical manner in the examination 
report.  

3.  VA should then readjudicate the issue 
of entitlement to service connection for 
bilateral hearing loss.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran unless otherwise notified by VA.  However, he is 
placed on notice that pursuant to the provisions of 
38 C.F.R. § 3.655 (2008), failure to cooperate by not 
attending a requested VA examination may result in an adverse 
determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


